Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 05/14/2020, 08/28/2020, 03/10/2021, 05/17/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The information disclosure statement filed 01/07/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, NPL Document #3, Chinese Patent Office Action mailed December 3, 2020 for Chinese Patent Application NO. 201780002951.4, does not provide a statement of relevance in the English language.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6-8, 15-17 of U.S. Patent No. 10,536,334. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, Patent 10,536,334 teaches A method for supporting subnet number aliasing in a high performance computing environment, comprising: (Claim 1 lines 1-2)
providing, at one or more computers, including one or more microprocessors  (Claim 1 lines 3-4)
a network fabric, the network fabric comprising (Claim 1 line 5)
a first subnet, the first subnet comprising a first set of network switches; (Claim 1 lines 6-7)
a global fabric manager, the global fabric manager having administrative control within the first subnet and second subnet; (Claim 1 lines 10-12)
assigning, by the global fabric manager, a first fabric local subnet number (FLSN) to the first subnet; reconfiguring the network fabric, wherein (Claim 1 lines 13-14)
reconfiguring the network fabric comprises splitting the first subnet into the first subnet and a second subnet, wherein a second FLSN is assigned by the global fabric manager to the second subnet, (Claim 2 lines 1-4)
wherein the first FLSN and the second FLSN have different values; (Claim 1 lines 15-16) and 
upon reconfiguring the network fabric, assigning at least one alias FLSN to the second subnet for a period of time. (Claim 1 lines 22-23)
While Patent 10,536,334 discloses a method for implementing the limitations as stated above as well as additional limitations regarding reconfiguration by merging of subnets, it would have been obvious to one of ordinary skill in the art at the time of the invention to remove the additional limitations to reach the same conclusion of invention as claimed in the currently examined claim 1.

Regarding Claim 2, Patent 10,536,334 teaches The method of claim 1, wherein the at least one alias FLSN has a same value as the first FLSN. (Claim 2 lines 6-8)

Regarding Claim 3, Patent 10,536,334 teaches The method of claim 1, wherein the period of time is set by the global fabric manager. (Claim 3 lines 1-2)

 The method of claim 3, wherein the period of time is determined by the global fabric manager, said determination being based upon a route recalculation time of the network fabric based upon the splitting of the first subnet into the first subnet and the second subnet. (Claim 3 lines 1-5)

Regarding Claim 8, Patent 10,536,334 teaches A system for supporting subnet number aliasing in a high performance computing environment, the system comprising: (Claim 6 lines 1-3)
one or more computers, including one or more microprocessors; (Claim 6 line 4)
a network fabric, the network fabric comprising: (Claim 6 line 5)
a first subnet, the first subnet comprising a first set of network switches; (Claim 6 lines 6-7)
a global fabric manager, the global fabric manager having administrative control within the first subnet and second subnet; (Claim 6 lines 10-12)
wherein the global fabric manager assigns a first fabric local subnet number (FLSN) to the first subnet; wherein the network fabric is reconfigured, (Claim 6 lines 13-15)
wherein reconfiguring the network fabric comprises splitting the first subnet into the first subnet and a second subnet, wherein a second FLSN is assigned by the global fabric manager to the second subnet, (Claim 7 lines 1-4)
wherein the first FLSN and the second FLSN have different values; (Claim 6 lines 15-16) and 
wherein upon reconfiguring the network fabric, at least one alias FLSN is assigned to the second subnet for a period of time. (Claim 6 lines 22-24)
While Patent 10,536,334 discloses a system for implementing the limitations as stated above as well as additional limitations regarding reconfiguration by merging of subnets, it would have been obvious to one of ordinary skill in the art at the time of the invention to remove the additional limitations to reach the same conclusion of invention as claimed in the currently examined claim 8.

Regarding Claim 9, Patent 10,536,334 teaches The system of claim 8, wherein the at least one alias FLSN has a same value as the first FLSN. (Claim 7 lines 5-7)

Regarding Claim 10, Patent 10,536,334 teaches The system of claim 8, wherein the period of time is set by the global fabric manager. (Claim 8 lines 1-2)

Regarding Claim 11, Patent 10,536,334 teaches The system of claim 10, wherein the period of time is determined by the global fabric manager, said determination being based upon a route recalculation time of the network fabric based upon the splitting of the first subnet into the first subnet and the second subnet. (Claim 8 lines 1-5)


 A non-transitory machine readable storage medium, including instructions stored thereon for supporting subnet number aliasing in a high performance computing environment, which when read and executed by one or more computers caused the one or more computers to perform steps comprising: (Claim 11 lines 1-6)
providing, at one or more computers, including one or more microprocessors (Claim 11 lines 7-8)
a network fabric, the network fabric comprising (Claim 11 line 9)
a first subnet, the first subnet comprising a first set of network switches; (Claim 11 lines 10-11)
a global fabric manager, the global fabric manager having administrative control within the first subnet and second subnet; (Claim 11 lines 14-16)
assigning, by the global fabric manager, a first fabric local subnet number (FLSN) to the first subnet; reconfiguring the network fabric, wherein (Claim 11 lines 17-19)
reconfiguring the network fabric comprises splitting the first subnet into the first subnet and a second subnet, wherein a second FLSN is assigned by the global fabric manager to the second subnet, (Claim 12 lines 1-5)
wherein the first FLSN and the second FLSN have different values; (Claim 11 lines 19-20) and 
upon reconfiguring the network fabric, assigning at least one alias FLSN to the second subnet for a period of time. (Claim 11 lines 26-27)



Regarding Claim 16, Patent 10,536,334 teaches The non-transitory machine readable storage medium of claim 15, wherein the at least one alias FLSN has a same value as the first FLSN. (Claim 12 lines 6-8)

Regarding Claim 17, Patent 10,536,334 teaches The non-transitory machine readable storage medium of claim 15, wherein the period of time is set by the global fabric manager. (Claim 13 lines 1-3)

Regarding Claim 18, Patent 10,536,334 teaches The non-transitory machine readable storage medium of claim 17, wherein the period of time is determined by the global fabric manager, said determination being based upon a route recalculation time of the network fabric based upon the splitting of the first subnet into the first subnet and the second subnet. (Claim 13 lines 1-6)


Allowable Subject Matter
Claims 1-4, 8-11, and 15-18 are rejected, but would be allowable upon filing of a corresponding terminal disclaimer (see double patenting rejection above)
Claims 5-7, 12-14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0269720 A1 to Srinivasan, directed to a global fabric manager for controlling multiple subnet domains
US 6,954,459 B1 to Vaidhyanathan et al., directed to a central entity controlling combining and splitting subnets
US 2012/0287933 A1 to Li et al. directed to addressing related to merging and splitting subnets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/           Primary Examiner, Art Unit 2477